  Case 15-38266      Doc 56   Filed 12/09/19 Entered 12/10/19 06:40:06            Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                      )               BK No.:    15-38266
STACEY MIXON-NEWTON                         )
                                            )               Chapter: 13
                                            )
                                                           Honorable LaShonda Hunt
                                            )
                                            )
              Debtor(s)                     )

                                   ORDER MODIFYING PLAN

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notice having
been given to the parties entitled thereto:

Debtor's Motion to Modify is GRANTED.

   It is hereby ORDERED that:

  1) The Debtor's Chapter 13 Plan payments are increased to $2,150.00 per month.




                                                        Enter:


                                                                 Honorable LaShonda A. Hunt
Dated: December 09, 2019                                         United States Bankruptcy Judge

 Prepared by:
 Robert C. Bansfield Jr., A.R.D.C. #6329415
 David M. Siegel & Assoc., LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
